Citation Nr: 0416119	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  92-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for chronic low back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.R.


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 10, 1975 to 
November 20, 1975, and from June 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The RO reduced the veteran's 
disability rating for chronic low back pain from 10 percent 
to noncompensable, effective January 1, 1991.

The veteran's claim was previously before the Board in 
February 1993 and June 1999.  In June 1999, the Board 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for  herniated nucleus pulposus at L5-S1, and 
remanded the claim of entitlement to restoration of the prior 
10 percent evaluation for chronic low back pain to the RO for 
further development and adjudication.

Jurisdiction of the veteran's claim has been assumed by the 
RO in St. Petersburg, Florida.

In February 2004 the RO most recently affirmed the 
noncompensable evaluation for chronic low back pain.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  The veteran's chronic low 
back pain is currently rated as noncompensable under 
diagnostic code 5295.  38 C.F.R. § 4.71a.  During the 
pendency of this claim, the rating criteria for evaluating 
disabilities of the spine were amended, effective from 
September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The change has established new diagnostic 
codes 5235 to 5243 for the spine, as well as the addition of 
six notes.  The new diagnostic code 5237, formerly diagnostic 
code 5295, provides for rating lumbosacral or cervical 
strain.  The General Rating Formula for Diseases and Injuries 
of the Spine now provides for rating with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Also, during the pendency of this claim, the rating criteria 
for evaluating intervertebral disc syndrome were amended, 
effective from September 23, 2002. See 67 Fed. Reg. 54345-
54349 (June 24, 2002).  Intervertebral disc syndrome 
(formerly diagnostic code 5293) can now be evaluated under 
the General Rating Formula for Disease and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episodes. 

While the veteran has been provided notice of the regulation 
changes, the last VA examination of record is dated in May 
2000, prior to the regulation changes noted above.  The Board 
finds that the May 2000 VA examination is inadequate for 
evaluating the veteran's current level of impairment, as it 
does not address the new spine or intervertebral disc 
syndrome criteria. 38 C.F.R. § 4.70.  In addition, as the 
aforementioned report of examination is almost four years 
old, a re-examination is necessary to verify whether there 
has been an improvement in the veteran's chronic low back 
pain or a material change in the disability. 38 C.F.R. 
§ 3.327(a).  Also, the criteria referable to functional loss 
due to pain, incoordination, weakness, etc. pursuant to 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003) were not addressed by 
the VA examiner.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.    

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must inform the veteran about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the veteran is 
to provide, and request the veteran to 
provide any evidence in his possession 
that pertains to the claim.  A record of 
his notification must be incorporated 
into the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for chronic low back pain 
since May 2000.  All responses to the 
request for records, to include negative 
responses, should be associated with the 
veteran's claims folders.  He should be 
requested to complete and return the 
appropriate release forms so that VBA AMC 
can obtain any identified evidence.  
Attempts to obtain the identified 
treatment records should include a 
follow-up request if a response to the 
initial request is not received. 
38 C.F.R. § 3.159(c)(1).  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of service-connected 
chronic low back pain.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
disabilities of the spine, effective from 
September 26, 2003. See 68 Fed. Reg. 166, 
51454-51458. (August 27, 2003) and for 
evaluating intervertebral disc syndrome, 
effective from September 23, 2002. See 67 
Fed. Reg. 54345-54349 (June 24, 2002), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

(a) Does the service-connected chronic 
low back pain involve only the nerves, or 
does it also involve the muscles and 
joint structure?

(b) Does the service-connected chronic 
low back pain cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
chronic low back pain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected chronic low back pain, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected chronic low back 
pain.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected chronic 
low back pain, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected chronic low back 
pain.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

(e) Is the veteran's chronic low back 
pain manifested by: (i) muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body 
fracture with loss of 50 percent or more 
of the height; (ii) muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis; (iii) unfavorable 
ankylosis of the entire spine; (iv) 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least one week but less 
than 2 weeks during the past 12 months; 
(v) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; 
(vi) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; 
and/or (vii) intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months.  


(f) The examiner is asked to comment on 
whether range of motion was performed 
with or without symptoms such as pain 
(whether or not irradiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease. 

(g) The examiner is asked to take into 
account the notes listed below which have 
been added following diagnostic code 
5237 for lumbosacral or cervical strain. 

Note (1): Evaluate any associated 
objective neurological abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code. 

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual.  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual 
will be accepted.

The examiner is also asked, to the 
extent possible, to distinguish which 
low back symptomatology is attributable 
to the service-connected chronic low 
back pain as opposed to the nonservice 
connection herniated nucleus pulpous at 
L5-S1 and the lumbar laminectomy 
performed in June 1987.


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating spinal 
disorders.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased (compensable) 
evaluation for chronic low back pain.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a (2003), and the previous and 
amended criteria for rating spinal 
disorders.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for a compensable evaluation for chronic low back pain, 
and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


